UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROMULO RICHARDSON,                                     )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 22-3161 (UNA)
                                                       )
DISTRICT OF COLUMBIA, et al.,                          )
                                                       )
                       Defendants.                     )

                                    MEMORANDUM OPINION

       Plaintiff is the biological father of a child he has never met. It appears that various

proceedings in the Superior Court of the District of Columbia resulted in rulings unfavorable to

plaintiff, including the issuance of civil protection orders, a divorce decree, the adjudication of

the child’s paternity, and an order granting sole custody of the child to plaintiff’s ex-wife. He

thus brings this civil rights action under 42 U.S.C. § 1983. Although the District of Columbia is

named as a defendant in this action, the complaint’s factual allegations focus squarely on

Superior Court Judge Darlene Soltys, whose rulings allegedly violated rights protected under the

First, Fifth, and Fourteenth Amendments to the United States Constitution. Among other relief,

plaintiff asks this Court to award compensatory and punitive damages, to vacate Judge Soltys’

rulings, and to stay execution of all orders related to the civil protection matter, divorce,

paternity, and child custody.

       This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

his pro se complaint. The Court grants the application and, for the reasons discussed below,

dismisses the complaint in its entirety.




                                                  1
       A. Municipal Liability

       Under 42 U.S.C. § 1983 there is a private cause of action against a “person” who, under

color of state or District of Columbia law, deprives another individual of a federal constitutional

or statutory right. See generally Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S.

658, 691-94 (1978). A municipality such as the District of Columbia is a “person” for purposes

of § 1983 and may be held liable for its “agents’ constitutional torts,” but only if those agents

“acted pursuant to municipal policy or custom.” Warren v. District of Columbia, 353 F.3d 36,

38 (D.C. Cir. 2004).

       “To establish municipal liability under § 1983, a plaintiff must first demonstrate that

there was an underlying constitutional violation, and second, show that the municipality's policy

or custom caused the constitutional violation.” Bell v. District of Columbia, 82 F. Supp. 3d 151,

155 (D.D.C. 2015) (citation omitted). To satisfy the second prong of this test, a plaintiff must

allege that the municipality (1) “explicitly adopted the policy that was the moving force of the

constitutional violation”; (2) “knowingly ignore[d] a practice that was consistent enough to

constitute custom”; or (3) failed to “respond[ ] to a need . . . in such a manner as to show

deliberate indifference to the risk that not addressing the need will result in constitutional

violations.” Warren, 353 F.3d at 39 (citations and internal quotation marks omitted). A plaintiff

may also succeed by alleging that an authorized municipal policymaker made a one-time

decision that resulted in the alleged constitutional deprivation. See Singletary v. District of

Columbia, 766 F.3d 66, 73 (D.C. Cir. 2014). There are no such factual allegations in this

complaint, and without them, plaintiff establishes no basis for the District’s liability.




                                                  2
       B. Absolute Judicial Immunity

       “Few doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed within their judicial jurisdiction[.]” Pierson

v. Ray, 386 U.S. 547, 553–54 (1967). Here, it is apparent that Judge Soltys was acting in her

judicial capacity when she issued the rulings plaintiff deems objectionable, and absolute judicial

immunity protects her from suit. See Mirales v. Waco, 502 U.S. 9 (1991) (finding that “judicial

immunity is an immunity from suit, not just from ultimate assessment of damages”); Stump v.

Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge was “immune from damages

liability even if his [decision] was in error”); Fuller v. Mott, No. 14-711, 2014 WL 1688038, at

*1 (D.D.C. Apr. 23, 2014) (dismissing claim for damages against Superior Court judge because

he enjoys absolute immunity); Johnson v. Henneghan, No. 12-1023, 2012 WL 2467028, at *1

(D.D.C. June 28, 2012) (finding that federal court lacks jurisdiction to review Superior Court’s

child custody determination and order granting emergency motion for temporary custody).

       C. Review of Superior Court Decisions

       To the extent that plaintiff seeks review of the Superior Court proceedings, this federal

district court “lack[s] jurisdiction to review judicial decisions by state and District of Columbia

courts.” Richardson v. District of Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir.

1996) ((citations and internal quotation marks omitted)); see Chen v. Raz, 172 F.3d 918 (D.C.

Cir. 1999) (per curiam) (affirming dismissal of complaint seeking review of Superior Court’s

decision in probate matter for lack of subject matter jurisdiction); United States v. Choi, 818 F.

Supp. 2d 79, 85 (D.D.C. 2011) (finding that district courts “generally lack[ ] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other

courts”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)). Furthermore, the



                                                  3
domestic relations exception deprives a federal district court of the “power to issue divorce . . .

and child custody decrees,” Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992), or to determine

child support obligations, see Bennett v. Bennett, 682 F.2d 1039, 1042 (D.C. Cir. 1982)

(explaining that domestic relationship exception divests federal court of jurisdiction over

“grant[ing] a divorce, determin[ing] alimony or support obligations, or resolv[ing] parental

conflicts over the custody of their children”). Dismissal is thus required here.

       An Order is issued separately.



DATE: November 2, 2022                                /s/
                                                      JAMES E. BOASBERG
                                                      United States District Judge




                                                  4